Citation Nr: 1702862	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-42 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral wrist disabilities.

2.  Entitlement to service connection for bilateral knee disabilities.  

3.  Entitlement to service connection for erectile dysfunction, to include on a secondary basis.  

4.  Entitlement to an increased rating in excess of 60 percent for neurodermatitis.

5.  Entitlement to total disability due to individual unemployabilty (TDIU) attached to service connected disabilities.

6.  Entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for skeletal arthritis.

8.  Entitlement to service connection for prepyloric gastritis (claimed as a stomach condition).

9.  Entitlement to service connection for cold weather injury upper/lower extremity.

10.  Entitlement to service connection for lower and upper extremity muscle.

11.  Whether new material evidence has been received in order to reopen a claim for service connection for a left ankle sprain.

12.  Whether new material evidence has been received in order to reopen a claim for service connection for a nervous condition.

13.  Whether new material evidence has been received in order to reopen a claim for service connection for a heart condition.

14.  Whether new material evidence has been received in order to reopen a claim for service connection for hypertension.

15.  Whether new material evidence has been received in order to reopen a claim for entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to November 1978.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge during an October 2016 videoconference hearing.  A transcript is of record.

With regard to the issue of entitlement to service connection for a rash of the scalp, the Veteran is already service-connected for this issue, which is part of his assigned rating for neurodermatitis and the issue is encompassed in his claim for a higher rating for neurodermatitis.  (See September 1979, September 1987 and September 2002 rating decisions). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination for bilateral wrist and knee disabilities in February 2011.  However, the examination is inadequate because the examiner did not opine as to the nexus of the diagnosed wrist (carpal tunnel and arthritis) and knee disabilities with a supporting rationale.  On remand, the RO/AMC should obtain an addendum to the medical opinion.

The Veteran asserts service connection for erectile dysfunction, to include as secondary to his service-connected neurodermatitis.  (See October 2016 Hearing Transcript p. 9).  On remand, the RO/AMC must obtain an examination that addresses service connection on a direct and secondary basis.

With regard to the issue of a higher rating for neurodermatitis, the Veteran testified that his disability has worsened since his last examination.  (See October 2016 Hearing Transcript p. 11).  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the his service-connected neurodermatitis.  38 U.S.C.A. § 5103A (d)(1), (2); 38 C.F.R. § 3.327 (a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect).

The Veteran worked for the City Health Department of Beaumont until he retired in 2010.  (See October 2016 Hearing Transcript pp. 6-7).  On remand, the RO should obtain any employment records.

Regarding the issues of service connection for right ankle condition, skeletal arthritis, prepyloric gastritis (claimed as a stomach condition), cold weather injury upper/lower extremity, lower and upper extremity muscle; and claims to reopen a left ankle sprain, a nervous condition, a heart condition, hypertension, and a sleep disorder, the Veteran filed a notice of disagreement (NOD) with the March 2014 rating decision denying these claims the same month.  The RO has not issued a statement of the case (SOC) in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after the SOC is issued.

The claim of entitlement to TDIU is inextricably intertwined with the increased rating/ service connection claims.  All issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Make arrangements to obtain copies of the Veteran's complete employment physicals from the City Health Department of Beaumont where he was employed until 2010.

3.  Arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an addendum opinion concerning the Veteran's bilateral wrist and knee disabilities.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.

The examiner should identify all bilateral wrist and knee disabilities.  With respect to each diagnosed disability, the examiner should provide an opinion as to whether each disability had its clinical onset during active service is related to any incident of active service. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.

4.  Arrange for an appropriate VA examination to determine the nature and likely etiology of his erectile dysfunction.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50 percent or better probability) that any erectile dysfunction documented during the period of the current claim is related to any incident of the Veteran's military service? 

(b) Is it at least as likely as not (a 50 percent or better probability) that any erectile dysfunction documented during the period of the current claim was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected neurodermatitis? 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The Veteran should be afforded a VA dermatology examination with a qualified examiner to determine the current severity of his service-connected neurodermatitis.  The percent of exposed and total body area affected by neurodermatitis should be specified.  Any medication used to treat the Veteran's neurodermatitis, and the frequency of its use, should be specified.  The examiner should review the claims folder, a copy of this remand, and any evidence in Virtual VA.  All indicated testing should be conducted.

6.  Regarding the matter of right ankle condition, skeletal arthritis, prepyloric gastritis (claimed as stomach condition), cold weather injury upper/lower extremity, lower and upper extremity muscle; and claims to reopen a left ankle sprain, a nervous condition, a heart condition, hypertension, and a sleep disorder, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

7.  Review the medical examination report(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

8.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




